Case 1:20-cv-04583-MKV Document 29-1 Filed 09/11/20 Page 1 of 19




                  Exhibit 1
                          Part 1
               Case 1:20-cv-04583-MKV Document 29-1 Filed 09/11/20 Page 2 of 19




Event: All LAUSD schools closed by unspecified threat, Los Angeles, America - 15 Dec 2015
Registration Title: PMC Archive Collection No. 9
Copyright Registration Number: VA0002215216
             Case 1:20-cv-04583-MKV Document 29-1 Filed 09/11/20 Page 3 of 19




Event: VHl 'Barely Famous' TV show premiere, Los Angeles, USA-14 Jun 2016
Registration Title: PMC Archive Collection No. 8
Copyright Registration Number: VA0002215215
             Case 1:20-cv-04583-MKV Document 29-1 Filed 09/11/20 Page 4 of 19




Event: VHl 'Barely Famous' TV show premiere, Los Angeles, USA-14 Jun 2016
Registration Title: PMC Archive Collection No. 8
Copyright Registration Number: VA0002215215
              Case 1:20-cv-04583-MKV Document 29-1 Filed 09/11/20 Page 5 of 19




Event: OWN Network 'Greenleaf TV series premiere, Los Angeles, USA- 15 Jun 2016
Registration Title: PMC Archive Collection No. 8
Copyright Registration Number: VA0002215215
              Case 1:20-cv-04583-MKV Document 29-1 Filed 09/11/20 Page 6 of 19




Event: OWN Network 'Greenleaf TV series premiere, Los Angeles, USA- 15 Jun 2016
Registration Title: PMC Archive Collection No. 8
Copyright Registration Number: VA0002215215
              Case 1:20-cv-04583-MKV Document 29-1 Filed 09/11/20 Page 7 of 19



                                      II



                                           .'. ,'           1"'
                                                                llJ¼
                                                        I
                                                        l   '
                                                    I




Event: Boys & Girls Harbor 'Salute to Achievement' benefit, New York, USA- 26 Sep 2016
Registration Title: PMC Archive Collection No. 8
Copyright Registration Number: VA0002215215
              Case 1:20-cv-04583-MKV Document 29-1 Filed 09/11/20 Page 8 of 19




Event: God's Love We Deliver 'Golden Heart Awards', New York, USA- 17 Oct 2016
Registration Title: PMC Archive Collection No. 8
Copyright Registration Number: VA0002215215
              Case 1:20-cv-04583-MKV Document 29-1 Filed 09/11/20 Page 9 of 19




Event: God's Love We Deliver 'Golden Heart Awards', New York, USA- 17 Oct 2016
Registration Title: PMC Archive Collection No. 8
Copyright Registration Number: VA0002215215
             Case 1:20-cv-04583-MKV Document 29-1 Filed 09/11/20 Page 10 of 19




Event: God's Love We Deliver 'Golden Heart Awards', New York, USA- 17 Oct 2016
Registration Title: PMC Archive Collection No. 8
Copyright Registration Number: VA0002215215
             Case 1:20-cv-04583-MKV Document 29-1 Filed 09/11/20 Page 11 of 19




Event: God's Love We Deliver 'Golden Heart Awards', New York, USA- 17 Oct 2016
Registration Title: PMC Archive Collection No. 8
Copyright Registration Number: VA0002215215
             Case 1:20-cv-04583-MKV Document 29-1 Filed 09/11/20 Page 12 of 19




Event: God's Love We Deliver 'Golden Heart Awards', Show, New York, USA- 17 Oct 2016
Registration Title: PMC Archive Collection No. 8
Copyright Registration Number: VA0002215215
              Case 1:20-cv-04583-MKV Document 29-1 Filed 09/11/20 Page 13 of 19




Event: TrevorLIVE fundraiser, Los Angeles, USA- 04 Dec 2016
Registration Title: PMC Archive Collection No. 8
Copyright Registration Number: VA0002215215
              Case 1:20-cv-04583-MKV Document 29-1 Filed 09/11/20 Page 14 of 19




Event: TrevorLIVE fundraiser, Los Angeles, USA- 04 Dec 2016
Registration Title: PMC Archive Collection No. 8
Copyright Registration Number: VA0002215215
              Case 1:20-cv-04583-MKV Document 29-1 Filed 09/11/20 Page 15 of 19




                                      r&T



                                      iunri




Event: TrevorLIVE fundraiser, Los Angeles, USA- 04 Dec 2016
Registration Title: PMC Archive Collection No. 8
Copyright Registration Number: VA0002215215
              Case 1:20-cv-04583-MKV Document 29-1 Filed 09/11/20 Page 16 of 19




                                                                   .a s




Event: TrevorLIVE fundraiser, Los Angeles, USA- 04 Dec 2016
Registration Title: PMC Archive Collection No. 8
Copyright Registration Number: VA0002215215
              Case 1:20-cv-04583-MKV Document 29-1 Filed 09/11/20 Page 17 of 19




Event: TrevorLIVE fundraiser, Los Angeles, USA- 04 Dec 2016
Registration Title: PMC Archive Collection No. 8
Copyright Registration Number: VA0002215215
              Case 1:20-cv-04583-MKV Document 29-1 Filed 09/11/20 Page 18 of 19




    MPTON




Event: TrevorLIVE fundraiser, Los Angeles, USA- 04 Dec 2016
Registration Title: PMC Archive Collection No. 8
Copyright Registration Number: VA0002215215
                                                                                  PTON
              Case 1:20-cv-04583-MKV Document 29-1 Filed 09/11/20 Page 19 of 19



    PTON




Event: TrevorLIVE fundraiser, Los Angeles, USA- 04 Dec 2016
Registration Title: PMC Archive Collection No. 8
Copyright Registration Number: VA0002215215
